Exhibit 10.2

 

EXECUTION COPY

 

 

 

 

 

 

 

 

WHITE MOUNTAINS INSURANCE GROUP, LTD.

 

 

 

 

 

GUARANTY

 

In favor of

 

THE ALLSTATE CORPORATION

 

 

 

 

 

--------------------------------------------------------------------------------

 

Dated as of May 17, 2011

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

GUARANTY

 

This GUARANTY, dated as of May 17, 2011, is made by White Mountains Insurance
Group, Ltd., an exempted Bermuda limited company (the “Guarantor”), in favor of
The Allstate Corporation, a Delaware corporation (“Buyer”) and its successors
and assigns.

 

A.                                 Concurrently with the execution of this
Guaranty, White Mountains Holdings (Luxembourg) S.à r.l., a Luxembourg société à
responsabilité limitée (“Seller”), and Buyer have entered into a Stock Purchase
Agreement (the “Purchase Agreement”), pursuant to which, among other things,
Seller has agreed to sell, and Buyer has agreed to purchase, (i) all of the
issued and outstanding shares of common stock of White Mountains, Inc., a
Delaware corporation, and Answer Financial Inc., a Delaware corporation.

 

B.                                  The Guarantor directly or through its
subsidiaries owns all of the outstanding capital stock of Seller.

 

C.                                 This Guaranty is the agreement referred to as
the Parent Guaranty in, and its execution and delivery by the Guarantor is a
condition to Buyer’s obligation to consummate the transactions contemplated by,
the Purchase Agreement.

 

D.                                 Capitalized terms used and not defined herein
have the respective meanings ascribed to them in the Purchase Agreement.

 

Accordingly, in consideration of the foregoing, and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees for the benefit of Buyer and its successors and assigns
as follows:

 

Section 1.         Guaranty.  The Guarantor unconditionally and irrevocably
guarantees to Buyer:

 

(a)        the prompt and complete payment in full as and when due and payable
by any Seller Party of any and all amounts payable by any Seller Party pursuant
to any of the Purchase Agreement and the Ancillary Agreements, subject to the
terms and limitations thereof; and

 

(b)        the prompt and complete performance in full by each Seller Party of
its other obligations under the terms of each Transaction Agreement to which it
is a party, subject to the terms and limitations thereof (the amounts payable
by, and all other obligations of, the Seller Parties under the Transaction
Agreements, being sometimes collectively referred to herein as “Guaranteed
Obligations”).

 

--------------------------------------------------------------------------------


 

This Guaranty is a guaranty of payment, performance and compliance and not of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from or enforce performance or compliance by any Seller Party or upon
any other event or condition whatsoever.  If for any reason whatsoever any
Seller Party shall fail or be unable duly, punctually and fully to pay such
amounts as and when the same shall become due and payable or to perform or
comply with any other Guaranteed Obligation (in each case after the expiration
of any cure periods in respect of such failure or inability expressly set forth
in the Transaction Agreement under which the applicable Guaranteed Obligation
arises), the Guarantor shall forthwith pay or cause to be paid such amounts to
Buyer or an Affiliate of Buyer entitled thereto under the terms of such
Transaction Agreement, in lawful money of the United States, at the place
specified in the applicable Transaction Agreement, or perform or comply with
such Guaranteed Obligations or cause such Guaranteed Obligations to be performed
or complied with together with interest (in the amounts and to the extent
required of such Seller Party under such Transaction Agreement) on any amount
due and owing from such Seller Party.  The Guarantor, promptly after demand,
shall reimburse Buyer for all costs and expenses of collecting such amounts or
otherwise enforcing this Guaranty, including, without limitation, the reasonable
fees and expenses of counsel.

 

Section 2.         Representations and Warranties.  The Guarantor hereby
represents and warrants to Buyer as follows:

 

(a)        Organization, Good Standing, Etc.  The Guarantor is an exempted
Bermuda limited company duly organized, validly existing and in good standing
under the Laws of Bermuda and has all requisite corporate or organizational
power and authority to carry on its business as now conducted and to enter into
and to carry out the terms of this Guaranty.  The execution, delivery and
performance of this Guaranty by the Guarantor have been duly authorized by all
necessary corporate action of the Guarantor.

 

(b)        Enforceability.  This Guaranty constitutes the valid and binding
obligation of the Guarantor enforceable against the Guarantor in accordance with
its terms, subject to the Enforceability Exception.

 

(c)        Relationship to Seller.  The Guarantor owns, directly or indirectly,
all of the issued and outstanding shares of capital stock of Seller.

 

(d)        Qualification.  The Guarantor is duly qualified and in good standing
to do business as a foreign corporation in each jurisdiction in which the nature
of its business or the ownership, leasing or holding of its properties makes
such qualification necessary, except such jurisdictions where the failure to be
so qualified or in good standing, individually or in the aggregate, has not had
and

 

2

--------------------------------------------------------------------------------


 

wound not reasonably be expected to have a materially adverse effect on the
ability of the Guarantor to perform its obligations hereunder.

 

(e)        Financial Capacity.  The Guarantor has the financial capacity to
perform all of its obligations under this Guaranty, and entering into this
Guaranty will not render the Guarantor insolvent.

 

(f)         Litigation, Etc.  There is no Litigation pending or, to the
knowledge of the Guarantor, threatened that questions the validity of this
Guaranty.

 

(g)        No Conflicts.  The execution, delivery and performance by the
Guarantor of this Guaranty do not and will not (i) conflict with or result in a
violation or breach of the memorandum of association and byelaws or other
organizational documents of the Guarantor, (ii) conflict with or result in a
violation or breach of any provision of any Law applicable to the Guarantor or
any of its properties or assets or (iii) result in any breach of, or constitute
a default (or event which, with the giving of notice or lapse of time, or both,
would constitute a default) under any contract, agreement or other instrument to
which the Guarantor is a party or by which the Guarantor or any of its
properties or assets is bound or subject, except, in the case of clause (iii),
for any such breaches or defaults that would not, individually or in the
aggregate, reasonably be expected to have a materially adverse effect on the
ability of the Guarantor to perform its obligations hereunder.

 

(h)        Governmental Consent.  The execution and delivery by the Guarantor of
this Guaranty and the performance by the Guarantor of this Guaranty will not
require any consent, approval, license, permit, order, qualification or
authorization of, or registration or other action by, or any filing with or
notification to, any Governmental Authority, and no documents or instruments are
required to be filed or recorded with any Governmental Authority in connection
with the Guarantor’s entry into this Guaranty, the Guarantor’s performance of
its obligations hereunder or the enforcement of this Guaranty.

 

Section 3.         Guarantor’s Obligations Unconditional.  The obligations of
the Guarantor under this Guaranty are absolute and unconditional obligations of
the Guarantor, and shall remain in full force and effect without regard to, and
shall not be released or discharged by any of the following:

 

(a)        any amendment of or change in, or termination or waiver of, any of
the Transaction Agreements;

 

3

--------------------------------------------------------------------------------


 

(b)        any furnishing, acceptance or release of, or any defect in any
security for, any of the Guaranteed Obligations;

 

(c)        any failure, omission or delay on the part of a Seller Party to
conform or comply with any term of any of the Transaction Agreements;

 

(d)        any waiver of the payment, performance or observance of any of the
obligations, conditions, covenants or agreements contained in any Transaction
Agreement, or any other waiver, consent, extension, indulgence, compromise,
settlement, release or other action or inaction under or in respect of any of
the Transaction Agreements;

 

(e)        any acceptance by Buyer or any of its Affiliates of partial payment
or performance by a Seller Party;

 

(f)         any failure, omission or delay on the part of Buyer to enforce,
assert or exercise any right, power or remedy conferred on it in this Guaranty;

 

(g)        any voluntary or involuntary bankruptcy, insolvency, reorganization,
arrangement, assignment for the benefit of creditors, receivership,
conservatorship, custodianship, liquidation, marshalling of assets and
liabilities or similar proceedings with respect to any Seller Party or any other
person or any of their respective properties or creditors, or any action taken
by any trustee or receiver or by any court in any such proceeding;

 

(h)        any discharge, termination, cancellation, frustration, irregularity,
invalidity or unenforceability, in whole or in part, of any of the Transaction
Agreements or any other agreement or instrument referred to in
paragraph (a) above or any term hereof;

 

(i)         any merger or consolidation of any Seller Party or the Guarantor
into or with any other corporation or other entity, or any sale, lease or
transfer of any of the assets of any Seller Party or the Guarantor to any other
person;

 

(j)         any change in the ownership of any shares of capital stock of any
Seller Party or the Guarantor, or any change in the corporate relationship
between any Seller Party and the Guarantor, or any termination of such
relationship; or

 

(k)        any other occurrence, circumstance, happening or event whatsoever,
whether similar or dissimilar to the foregoing, whether foreseen or unforeseen,
and any other circumstance which might otherwise constitute a legal or equitable
defense or discharge of the liabilities of a guarantor or surety or that might
otherwise limit recourse against the Guarantor.

 

4

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary set forth herein, except as provided in
the second to last sentence of this paragraph: (x) the Guarantor shall not be
obligated to pay or perform any Guaranteed Obligation of a Seller Party to the
extent that such Seller Party is not required to pay or perform such Guaranteed
Obligation as a result of any right or offset, counterclaim or other defense
available to such Seller Party with respect to such Guaranteed Obligation in
accordance with the provisions of the Transaction Agreement under which such
Guaranteed Obligation arises (collectively, a “Seller Party Defense”); and
(y) the Guarantor shall be entitled to assert any Seller Party Defense to the
same extent that any such Seller Party Defense could be asserted by a Seller
Party in any action brought by Buyer to enforce a Guaranteed Obligation against
such Seller Party, except for any Seller Party Defense asserted by a Seller
Party in connection with an action brought by Buyer against a Seller Party to
enforce a Guaranteed Obligation which Seller Party Defense has been finally
adjudicated in favor of Buyer.  In no event shall any stay or discharge or other
impairment of or limitation on any Guaranteed Obligation as the result of any
bankruptcy, insolvency, liquidation or other like proceeding relating to a
Seller Party or any action taken with respect to any Transaction Agreement by
any trustee or receiver, or by any court, in any such proceeding, give rise to
any defense to payment or performance by the Guarantor hereunder.  For purposes
of this paragraph, the term “Seller Party” shall not be deemed to include the
Guarantor.

 

Section 4.         Waiver.  The Guarantor unconditionally waives, to the extent
permitted by applicable Law, (a) notice of any of the matters referred to in
Section 3, (b) notice to the Guarantor of the incurrence of any of the
Guaranteed Obligations, notice to the Guarantor or any Seller Party of any
breach or default by a Seller Party with respect to any of the Guaranteed
Obligations or any other notice that may be required, by Law or otherwise, to
preserve any rights of Buyer against the Guarantor, or (c) presentment to or
demand of payment from any Seller Party or the Guarantor with respect to any
Transaction Agreement or protest for nonpayment or dishonor.

 

Section 5.         Subrogation.  The Guarantor shall not seek to exercise any
rights of subrogation, reimbursement or indemnity arising from payments made by
the Guarantor pursuant to the provisions of this Guaranty until the full and
complete payment or performance and discharge of all of the Guaranteed
Obligations.

 

Section 6.         Effect of Bankruptcy Proceedings, etc.  This Guaranty shall
continue to be effective or be automatically reinstated, as the case may be, if
at any time any payment made by any person on account of any of the sums due
Buyer or any of its Affiliates under any Transaction Agreement is rescinded or
must otherwise be restored or returned by Buyer or such Affiliate upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of any Seller
Party or any other person, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar

 

5

--------------------------------------------------------------------------------


 

powers with respect to such Seller Party or other person or any substantial part
of its property, or otherwise, all as though such payment had not been made.

 

Section 7.         Term of Guaranty.  This Guaranty shall continue in full force
and effect and shall not be discharged until such time as all of the Guaranteed
Obligations shall be paid and performed in full.

 

Section 8.         Notices.  All notices, requests, demands, waivers and other
communications required or permitted to be given or made under this Guaranty
shall be in writing and shall be deemed to have been duly given or made if
(a) delivered personally, (b) mailed by certified or registered mail with
postage prepaid, (c) sent by next-Business Day or overnight mail or delivery, or
(d) sent by facsimile or email with receipt confirmed (followed by delivery of
an original via next-Business Day or overnight mail or delivery), as follows (or
at such other address as shall be specified by like notice):

 

(i)

if to Buyer,

 

 

 

The Allstate Corporation

 

2775 Sanders Road, Suite F8

 

Northbrook, Illinois 60062

 

Telephone:

(847) 402-8050

 

Fax:

(847) 326-9772

 

Attention:

Chief Financial Officer

 

Email:

Don.Civgin@allstate.com

 

 

 

 

with copies (which will not constitute notice) to:

 

 

 

The Allstate Corporation

 

2775 Sanders Road, Suite F7

 

Northbrook, Illinois 60062

 

Telephone:

(847) 402-7722

 

Fax:

(847) 402-1904

 

Attention:

General Counsel

 

Email:

Michele.Mayes@allstate.com

 

 

 

 

Dewey & LeBoeuf LLP

 

1301 Avenue of the Americas

 

New York, New York 10019

 

Telephone:

(212) 259-8000

 

Fax:

(212) 259-6333

 

Attention:

John M. Schwolsky

 

 

Alexander M. Dye

 

6

--------------------------------------------------------------------------------


 

 

Email:

jschwolsky@dl.com

 

 

adye@dl.com

 

 

 

(ii)

if to the Guarantor,

 

 

 

White Mountains Insurance Group, Ltd.

 

14 Wesley Street, Fifth Floor

 

Hamilton HM 11

 

Bermuda

 

Telephone:

(441) 278-3160

 

Fax:

(441) 278-3170

 

Attention:

General Counsel

 

Email:

rseelig@whitemountains.com

 

 

 

 

with a copy (which will not constitute notice) to:

 

 

 

Cravath, Swaine & Moore LLP

 

Worldwide Plaza

 

825 Eighth Avenue

 

New York, New York 10019-7475

 

Telephone:

(212) 474-1000

 

Fax:

(212) 474-3700

 

Attention:

Philip A. Gelston

 

 

Erik R. Tavzel

 

Email:

pgelston@cravath.com

 

 

etavzel@cravath.com

 

All such notices, requests, demands, waivers and other communications will be
deemed to have been received (A) if by personal delivery, on the day of such
delivery, (B) if by certified or registered mail, on the fifth Business Day
after the mailing thereof, (C) if by next-Business Day or overnight mail or
delivery, on the day delivered or (D) if by fax or email prior to 5:00 p.m. at
the place of receipt, on the day on which such fax or email was sent; provided
that a copy is also sent by next Business Day or overnight mail or delivery.

 

Section 9.         Submission to Jurisdiction.  The Guarantor, for itself and
its successors and assigns, hereby irrevocably (a) agrees that any legal or
equitable action, suit or proceeding arising out of or relating to this Guaranty
or any transaction contemplated hereby or the subject matter of any of the
foregoing may be instituted in any state or federal court in the State of New
York, (b) waives any objection which it may now or hereafter have to the venue
of any action, suit or proceeding, and (c) submits itself to the nonexclusive
jurisdiction of any state or federal court of competent jurisdiction in the
State of New York for purposes of any such action, suit or proceeding.

 

7

--------------------------------------------------------------------------------


 

The Guarantor waives personal service of process and consents that service of
process upon it may be made by certified or registered mail, return receipt
requested, at its address specified or determined in accordance with the
provisions of Section 8, and service so made shall be deemed completed on the
third Business Day after mailing.  Nothing contained in this Section 10 shall be
deemed to affect the right of Buyer to serve process in any other manner
permitted by Law or to commence legal proceedings or otherwise proceed against
the Guarantor in any jurisdiction.

 

Section 10.       WAIVER OF JURY TRIAL.  THE GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LEGAL OR EQUITABLE
ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OF
THE OTHER TRANSACTION AGREEMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY OR THE SUBJECT MATTER OF ANY OF THE FOREGOING.

 

Section 11.       Survival.  All warranties, representations and covenants made
by the Guarantor herein shall survive the execution and delivery of this
Guaranty.

 

Section 12.       Miscellaneous.

 

(a)        Any provision of this Guaranty that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(b)        The terms of this Guaranty shall be binding upon the Guarantor and
inure to the benefit of Buyer and its successors and assigns.  This Guaranty
shall not be assignable by the Guarantor without the prior written consent of
Buyer.

 

(c)        No amendment, alteration, modification or waiver of any term or
provision of this Guaranty, nor consent to any departure by the Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by Buyer, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.

 

(d)        The section and paragraph headings in this Guaranty and the table of
contents are for convenience of reference only and shall not modify, define,
expand or limit any of the terms or provisions hereof, and all references herein
to numbered sections, unless otherwise indicated, are to sections in this
Guaranty.

 

8

--------------------------------------------------------------------------------


 

All references herein to numbered sections, unless otherwise indicated, are to
sections in this Guaranty.

 

(e)        The Guarantor agrees that irreparable damage would occur if any
provision of this Guaranty were not performed in accordance with the terms
hereof and that Buyer shall be entitled to an injunction or injunctions to
prevent breaches of this Guaranty or to enforce specifically the performance of
the terms and provisions hereof in any court specified in Section 9, in addition
to any other remedy to which it is entitled at Law or in equity.

 

Section 13.       Governing Law.  Pursuant to Section 5-1401 of the New York
General Obligations Law, this Guaranty shall be governed in all respects,
including as to validity, interpretation and effect, by the Laws of the State of
New York, without giving effect to the principles or rules of conflict of laws
thereof.

 

 

 

 

[Remainder of page left blank intentionally; signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
as of the day and year first above written.

 

 

WHITE MOUNTAINS INSURANCE
GROUP, LTD.

 

 

 

 

 

 

 

By

/s/ Raymond Barrette

 

 

Name:

Raymond Barrette

 

 

Title:

Chairman & CEO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Guaranty

1

 

 

 

Section 2.

Representations and Warranties

2

 

 

 

Section 3.

Guarantor’s Obligations Unconditional

3

 

 

 

Section 4.

Waiver

5

 

 

 

Section 5.

Subrogation

5

 

 

 

Section 6.

Effect of Bankruptcy Proceedings, etc

5

 

 

 

Section 7.

Term of Guaranty

6

 

 

 

Section 8.

Notices

6

 

 

 

Section 9.

Submission to Jurisdiction

7

 

 

 

Section 10.

WAIVER OF JURY TRIAL

8

 

 

 

Section 11.

Survival

8

 

 

 

Section 12.

Miscellaneous.

8

 

 

 

Section 13.

Governing Law

9

 

i

--------------------------------------------------------------------------------